 



Pedevco Corp. 8-K [ped-8k_020416.htm]

 

Exhibit 10.1

 

 [pedevco_logo.jpg]

 

 

 

January 29, 2016

 

 

BAM Administrative Services LLC

1370 Avenue of the Americas, 32nd Floor

New York, New York 10019

Attention: Dhruv Narain

 

RJ Credit LLC

250 West 55th Street, 14th Floor

New York, New York 10019

Attention: David Steinberg

 

HEARTLAND Bank

One Information Way, Suite 300

Little Rock, AR 72202

Attn: Mark Hoffpauir

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Eliezer M. Helfgott, Esq.

 

Re:Consent and Agreement

 

Dear Messrs. Narain, Steinberg and Hoffpauir:

 

Reference is made to that certain Note Purchase Agreement, dated March 7, 2014
(the “NPA”), by and among BRe BCLIC Primary, BRe BCLIC Sub (“BCLIC Sub”), BRe
WNIC 2013 LTC Primary (“WNIC Primary”), BRe WNIC 2013 LTC Sub (“WNIC Sub”),
Heartland Bank (“Heartland”) and RJ Credit LLC (“RJC”) (collectively, the
“Purchasers”), BAM Administrative Services LLC, as agent for the Investors (the
“Agent”), and PEDEVCO Corp. (the “Company” and, together with each of the
Company’s Subsidiaries, the “Pedevco Group Companies” and each, a “Pedevco Group
Company”), pursuant to which the Company issued Senior Secured Promissory Notes
to each of the Investors (collectively, but excluding the Heartland Note as
defined below, the “Notes”). On March 19, 2015, BRe WNIC 2013 LTC Primary
transferred a portion of its Note to Heartland and the Company reissued a
replacement note to Heartland (the “Heartland Note”). On April 1, 2015, BRe
BCLIC Primary transferred the entirety of its Note to Senior Health Insurance
Company of Pennsylvania (“SHIP” and, collectively with the Purchasers and
Heartland, the “Investors” and, together with the Agent, the “Creditor Parties”
and each, a “Creditor Party”). Reference is also made to that certain Note and
Security Agreement, dated April 10, 2014, as amended on February 23, 2015,
issued by the Company to RJC (the “RJC Junior Note”). To the extent not defined
herein, capitalized terms shall have the meaning ascribed to them in the NPA.



 

 

 



Consent and Agreement

Page 2

 

The Company has requested certain interest and principal deferrals from the
Investors and the Investors are willing to grant such requests on the terms and
conditions set forth herein. The Company and the Investors hereby agree to amend
the terms of (i) that certain Consent and Agreement, dated August 28, 2015,
entered into by the Company and each of BCLIC Sub, WNIC Primary, WNIC Sub, SHIP
and RJC (collectively, the “Original Investors”) (the “Original Investors August
2015 Consent and Agreement”), and (ii) that certain Consent and Agreement, dated
August 28,2015, entered into by the Company and Heartland (the “Heartland August
2015 Consent and Agreement,” and together with the Original Investors August
2015 Consent and Agreement, the “August 2015 Consent and Agreements”), as
follows:

 

Original Investors August 2015 Consent and Agreement

 

The Original Investors hereby agree as follows (defined terms shall have the
meaning ascribed to them in the Original Investors August 2015 Consent and
Agreement):

 

a.Each of the (i) “Original Investor’s Interest Deferral,” the (ii) “Original
Investor’s Principal Repayment Deferral,” and the (iii) “RJC Junior Note
Interest Deferral” shall be extended for an additional one (1) month period
through February 29, 2016, and the “Waiver Period” shall be similarly extended
for an additional one (1) month period through January 31, 2016;

b.17/17ths of the interest payments due to the Original Investors otherwise due
and payable by the Company to the Original Investors under the Notes on February
1, 2016 shall be deferred until the Maturity Date, with no cash interest
payments due to the Original Investors in February 2016;

c.On January 31, 2016, the interest rate under each of the Notes shall return to
15% per annum, and the interest rate under the RJC Junior Note shall return to
12% cash pay per annum; and

d.To the extent issuable under the Original Investors August 2015 Consent and
Agreement, any Subsequent Warrants issuable to the Investors shall be issued
within 30 days of March 1, 2016, subject to NYSE MKT additional listing
approval.

 

For avoidance of doubt, nothing under this “Original Investors August 2015
Consent and Agreement” section shall amend or otherwise modify the terms and
conditions of the Heartland Note, which the Original Investors agree and
acknowledge is being modified separately under “Heartland August 2015 Consent
and Agreement” below. Except as modified hereunder, the terms of the Notes, as
amended to date, shall remain in full force and effect.

 

Heartland August 2015 Consent and Agreement

 

Heartland hereby agrees as follows (defined terms shall have the meaning
ascribed to them in the Heartland August 2015 Consent and Agreement”):

 

a.The “Mandatory Principal Repayment Waiver” shall be extended one (1)
additional month through March 1, 2016, with the next mandatory principal
repayments due and payable on the Heartland Note due and payable by the Company
on the third Business Day of September 2016 for the period of March 1, 2016
through August 31, 2016, with mandatory principal repayments accruing thereafter
due and payable every six (6) months;

b.Interest due and payable by the Company for the seven (7) month period
commencing August 1, 2015 shall be due and payable by the Company on March 1,
2016, with interest accruing thereafter due and payable every six (6) months;
and

c.The requirement that the Company pace an amount equal to 1/6th of the
semi-annual principal and interest payments due under the Heartland Note into a
sinking fund shall begin on April 1, 2016.

 

For avoidance of doubt, nothing under this “Heartland August 2015 Consent and
Agreement” section shall amend or otherwise modify the terms and conditions of
the Notes held by the Original Investors, which Heartland agrees and
acknowledges are being modified separately under “Original Investors August 2015
Consent and Agreement” above. Except as modified hereunder, the terms of the
Heartland Note, as amended to date, shall remain in full force and effect.





 

 

Consent and Agreement

Page 3

 

Additional Agreements

a.       Additional Reporting. On the Monday of each week commencing on February
1, 2016 and thereafter, Pedevco Group Companies shall deliver to Agent: (a) an
accounts receivable and accounts payable listing as of the close of business of
the preceding week; (b) collection reports for the preceding week; (c) a
compliance report with respect to the Budget (as defined below) which includes a
comparison of all categories in the Budget with actual levels of expenditures
and revenues generated for the preceding week together with an explanation of
all variances from the Budget; and (d) a listing of all the Pedevco Group
Companies’ checks outstanding as of end of the preceding week. For purposes
hereof, the term, “Budget” shall mean the Pedevco Group Companies’ budget for
the ten (10) week period covered thereby to be delivered to Agent within 3
business days of the date hereof in form and substance satisfactory to Agent as
such budget may be modified, from time to time so long as such modifications
have been agreed to by the Company and the Creditor Parties in their reasonable
discretion.

b.Company Disbursements. At no time shall the Pedevco Group Company’s
disbursements exceed by more than 5% those amounts set forth on the Budget.

c.Acquisition and Transactional Matters. The Pedevco Group Companies shall
provide to Agent a copy of (i) any selling memoranda (and any other similar
marketing materials) for or relating to the sale of all or any equity or asset
of any Pedevco Group Company (and such sale, a “Pedevco Sale”), (ii) any loan
memoranda (and any other similar marketing materials) for or relating to the
borrowing of money by any Pedevco Group Company (and such borrowing transaction,
an “Additional Pedevco Loan”) or (iii) any executed letter of intent, purchase
agreement, merger agreement or similar agreement relating to any Pedevco Sale or
Additional Pedevco Loan, in each case within two (2) Business Days after (x) in
the case of preceding clause (i) or (ii), the final preparation thereof or (y)
in the case of preceding clause (iii), execution thereof by the parties thereto.
Nothing herein shall be deemed to in any way waive the Pedevco Group Companies’
obligations set forth herein and in the Transaction Documents as relating to
Creditor Party consent requirements.

Miscellaneous

The Investors hereby consent and agree that none of the amendments and
modifications, or performance by the Company in accordance therewith, made
hereunder, shall give rise to a breach or an event of default under the NPA, the
Notes, the Heartland Note, the RJC Junior Note, or any other Transaction
Documents, or otherwise trigger any right to prepayment under the NPA, the
Notes, the Heartland Note, the RJC Junior Note, or any of the other Transaction
Documents. This letter agreement shall be deemed to be a Transaction Document
and any breach by any Pedevco Group Company of any “Additional Agreements” as
described above shall be deemed to constitute a breach of a Transaction
Document. Except as expressly described herein, nothing contained herein shall
(a) limit in any manner whatsoever the Company’s obligation to comply with, and
each Investors’ right to insist on the Company’s compliance with, each and every
term of each Note, the Heartland Note, the RJC Junior Note, the NPA and each
other Transaction Document, or (b) constitute a waiver of any event of default
or any right or remedy available to any Investor, or of the Company’s or any
other person’s obligation to pay and perform all of its obligations, in each
case whether arising under the Notes, the Heartland Note, the NPA, the RJC
Junior Note, or any other Transaction Document, applicable law and/or in equity,
all of which rights and remedies howsoever arising are hereby expressly
reserved, are not waived and may be exercised by Investors at any time, and none
of which obligations are waived.

The Company hereby represents and warrants to the Agent and each of the
Investors that on the date hereof and after giving effect to this Consent and
Agreement, (i) each of the representations and warranties of the Company and the
Subsidiaries in the NPA and the other Transaction Documents are and shall be
true and correct in all material respects, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date and (ii) no Default or Event of Default
has occurred and is continuing or will occur as a result of the consummation of
this Consent and Agreement.

Company hereby further confirms and agrees, on behalf of itself and each of its
direct and indirect subsidiaries, that all security interests and liens granted
to Agent and Investors pursuant to the Transaction Documents continue in full
force and effect and shall continue to secure the Obligations (as defined in the
Security Agreement), including all liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, under the
Notes, the Heartland Note, the RJC Junior Note and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Investors as a preference, fraudulent transfer or otherwise as
such obligations may be amended, supplemented, converted, extended or modified
from time to time.

 

 

 

Consent and Agreement

Page 4

 

Subject in each case to any other prior and still effective intercreditor
agreements among the Investors that relate to payment priority, each of the
Investors hereby further agrees that on and after the occurrence of an Event of
Default and/or in connection with the distribution of proceeds from the sale or
transfer of all or substantially all of the assets or equity of the Company, all
accrued and unpaid interest deferred by any Investor pursuant to the Interest
Deferral shall be repaid in full prior to repayment of any other indebtedness of
the Company held by any other Investor.

 

 

[Signature Pages Follow]

 

 

 

Consent and Agreement

Page 5

 

Except as specifically set forth herein, all terms and conditions of the NPA,
the Notes, the RJC Junior Note, the Heartland Note, and other Transaction
Documents shall remain in full force and effect.

  Regards,       /s/ Clark R. Moore   Clark R. Moore   Executive Vice President
and General Counsel   PEDEVCO Corp.

 

Consented and Agreed:         BAM ADMINISTRATIVE SERVICES LLC         By: /s/
Scott Taylor         Name: Scott Taylor         Title: Authorized Signatory    
    Date: January 29, 2016         SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA By:  B Asset Manager, LP, its investment manager         By: /s/
Scott Taylor         Name: Scott Taylor         Title: President         Date:
January 29, 2016         BRE BCLIC SUB         By: /s/ David B. Young        
Name: David B. Young         Title: Vice President         Date: January 29,
2016         BRE WNIC 2013 LTC PRIMARY         By: /s/ David B. Young        
Name: David B. Young         Title: Vice President         Date: January 29,
2016  

 

 

 

Consent and Agreement

Page 6

 

BRE WNIC 2013 LTC SUB       By: /s/ David B. Young         Name: David B. Young
        Title: Vice President         Date: January 29, 2016         RJ CREDIT
LLC         By: /s/ David Steinberg         Name: David Steinberg         Title:
Authorized Signatory         Date: January 29, 2016         HEARTLAND BANK      
  By: /s/ Phil Thomas         Name: Phil Thomas         Title: EVP/CLO        
Date: January 29, 2016  





 

 

 